                   Case 14-11751-amc                      Doc       Filed 03/07/19 Entered 03/07/19 14:28:25                             Desc Main
                                                                     Document     Page 1 of 4
   Fill in this information to identify the case:
   Debtor 1
                          Lillian Fraticelli a/k/a Lillian Fraticelli-Ortiz
   Debtor 2
   (Spouse, if filing)

   United States Bankruptcy Court for the:      EASTERN                              District of Pennsylvania
                                                                                               (State)
   Case Number                14-11751 AMC




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                        10/15

According to Bankruptcy Rule 3002.1(g). the creditor responds to the trustee’s notice of final cure payment.


 Part 1:                 Mortgage Information
                               Deutsche Bank National Trust Company as Trustee for Gsaa Home Equity                                    Court Claim No. (if known):
 Name of creditor:             Trust 2006-15, Asset-Backed Certificates, Series 2006-15                                                3

 Last 4 digits of any number you use to identify the debtor’s account:        1143

 Property Address
                            2640 Adams Street
                            Number           Street




                            Coatesville, PA 19320
                            City                  State     ZIP Code




  Part 2:                Prepetition Default Payments
 Check one:

              Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
              on the creditor’s claim.

              Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the
              creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date of this
              response is:


 Part 3:                 Postpetition Mortgage Payment
              Check one:
              Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,
              including all fees, charges, expenses, escrow, and costs.

              The next postpetition payment from the debtor(s) is due on:                    March 1, 2019

              Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,
              including all fees, charges, expenses, escrow, and costs. 
              
              Creditor asserts that the total amount remaining unpaid as of the date of this response is:
              a. Total postpetition ongoing payments due:
                                                                                                                         (a)   $0.00
              b. Total fees, charges, expenses, escrow, and costs outstanding:
                                                                                                                  +      (b)   $0.00
              c. Total. Add lines a and b.
                                                                                                                         (c)   $0.00




   Form 4100R                                                       Response to Notice of Final Cure Payment                                                  page 1
               Case 14-11751-amc                  Doc        Filed 03/07/19 Entered 03/07/19 14:28:25                         Desc Main
                                                              Document     Page 2 of 4
           Creditor asserts that the debtor(s) are contractually
           obligated for the postpetition payment(s) that first
           became due on:


Debtor 1       Lillian Fraticelli a/k/a Lillian Fraticelli-Ortiz                                  Case number (if known)      14-11751 AMC
               First name             Middle Name                  Last name

Part 4:          Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not current with
all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment history
disclosing the following amounts from the date of the bankruptcy filing through the date of this response:
all payments received;
all fees, costs, escrow, and expenses assessed to the mortgage; and
all amounts the creditor contends remain unpaid.


Part 5:          Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim

Check the appropriate box:
                 I am the creditor.

                 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct to
the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from
the notice address listed on the proof of claim to which this response applies.

                      /s/ Jerome Blank, Esquire                                                             Date March 7, 2019
                      Signature


Print                 Jerome Blank, Esq., Id. No.49736                                                       Title   Attorney for Plaintiff
                      First Name                  Middle Name                        Last Name


Company                 Phelan Hallinan Diamond & Jones, LLP



If different from the notice address listed on the proof of claim to which this response applies:



Address               1617 JFK Boulevard, Suite 1400, One Penn Center Plaza
                      Number           Street


                      Philadelphia, PA 19103
                      City                                         State             ZIP Code

                                                                                 jerome.blank@phelanhallina
Contact Phone         215-563-7000                                         Email n.com



  Form 4100R                                                 Response to Notice of Final Cure Payment                                         page 2
  Case 14-11751-amc            Doc      Filed 03/07/19 Entered 03/07/19 14:28:25                     Desc Main
                                         Document     Page 3 of 4
                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                              :
Lillian Fraticelli a/k/a Lillian Fraticelli-Ortiz   : BK. No. 14-11751 AMC
                                  Debtors           :
                                                    : Chapter No. 13
Deutsche Bank National Trust Company as Trustee for :
Gsaa Home Equity Trust 2006-15, Asset-Backed        :
Certificates, Series 2006-15
                                                    :
                                  Movant
                         v.                         :
Lillian Fraticelli a/k/a Lillian Fraticelli-Ortiz   : 11 U.S.C. §362
                                  Respondents       :
                                                    :
                                                    :

                             CERTIFICATE OF SERVICE OF RESPONSE TO
                                NOTICE OF FINAL CURE PAYMENT
        I certify under penalty of perjury that I served or caused to be served the above captioned Response to
Notice of Final Cure Payment on the parties at the addresses shown below or on the attached list on March 7,
2019.
The types of service made on the parties were: Electronic Notification and First Class Mail.
Service by Electronic Notification                                     Service by First Class Mail

William C Miller, Esquire (TRUSTEE)                                    Lillian Fraticelli
P.O. Box 1229                                                          2640 Adams Street
Philadelphia, PA 19105                                                 Coatesville, PA 19320

BRAD J. SADEK, Esquire
1315 WALNUT STREET, SUITE 502
PHILADELPHIA, PA 19107

United States Trustee
Office Of The U.S. Trustee
833 Chestnut Street
Suite 500
Philadelphia, PA 19107
If more than one method of service was employed, this certificate of service groups the parties by the type of
service. For example, the names and addresses of parties served by electronic notice will be listed under the
heading “Service by Electronic Notification” and those served by mail will be listed under the heading: Service
by First Class Mail.”
                                                 /s/ Jerome Blank, Esquire
                                                 Jerome Blank, Esq., Id. No.49736
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31625
                                                 Fax Number: 215-568-7616
                                                 Email: jerome.blank@phelanhallinan.com
March 7, 2019
Form 4100R                                     Response to Notice of Final Cure Payment                           page 3
  Case 14-11751-amc   Doc   Filed 03/07/19 Entered 03/07/19 14:28:25        Desc Main
                             Document     Page 4 of 4




Form 4100R                       Response to Notice of Final Cure Payment               page 4
